DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    514
    858
    media_image1.png
    Greyscale

Election
	Applicant’s election of Group I (Claims 1-13 and 33) without traverse is acknowledged. 

    PNG
    media_image2.png
    455
    1042
    media_image2.png
    Greyscale

Dependent claim 32, which is dependent on non-elected claim 14, is WITHDRAWN. Applicants must use appropriate claim status identifiers per 37 CFR 1.121. The Election of Species requirement is withdrawn. 
Continuity Data Map

    PNG
    media_image3.png
    478
    812
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 112
Claims 1-13 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is intended by “suction scanner” as it appears in the claims. It is unclear what specific structure this language intends. It is unclear what constitutes “activation” and “a self-cleaning session” as these recitations relate to the claimed “suction scanner” and the recitation “upon activation of a self-cleaning session.” It is unclear what “activates” the claimed “activation” – a “condition”?
It is unclear what is intended by “switching mechanism” as it appears in the claims. It is unclear what specific structure this language intends. With respect to the “when a condition is met,” it is unclear what constitutes “a condition.” It is unclear what causes “the self-cleaning session” to “automatically terminate.” The language “a condition” is broad to the point of indefiniteness, reading on countless non-disclosed and/or non-enabled metrics and/or states of existence. Moreover, the language “a condition” is subject to numerous possible interpretations, and is indefinite for this reason. The language “a condition” fails to place potential infringers on notice as to what constitutes infringement.
It is unclear what is intended by “location tracker” as it appears in the claims. It is unclear what specific structure this language intends.
It is unclear what structure or mechanism causes “moving part 104m” to move linearly. It is unclear how any structure or mechanism that causes “moving part 104m” to move linearly, differs from the claimed “location tracker”. It is unclear how any structure or mechanism that causes “moving part 104m” to move linearly, differs from the claimed “switching mechanism”.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
s 1-13 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicants claim a “filtration system” including among other things, “a [movable] suction scanner,” “a switching mechanism” and “a location tracker.”
Although not claimed as such, the “suction scanner” is movable according to the disclosure. Indeed, a non-movable “suction scanner” would not make any sense nor be enabled. The claims do not recite, nor is there any clear disclosure of a mechanism or structure that would cause the “suction scanner” to move such that the “location tracker” could track it.
It is unclear what structure or mechanism causes “moving part 104m” to move linearly. It is unclear how any structure or mechanism that causes “moving part 104m” to move linearly, differs from the claimed “location tracker”. It is unclear how any structure or mechanism that causes “moving part 104m” to move linearly, differs from the claimed “switching mechanism”.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." The Wands factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;

(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
A Wands analysis of these factors was conducted.
The Specification discloses:
[0068 - PG Pub No.] In the illustrated embodiment, the moving part of the suction scanner 104 is the main tube 104m. The piston 106p of the location tracker 106, is coupled to the main tube 104m of the suction scanner 104 by means of a piston-stem 106r.

    PNG
    media_image4.png
    194
    261
    media_image4.png
    Greyscale

	As “106” constitutes the “location tracker” including piston “106p,” it is unclear what structure or mechanism causes “moving part 104m” to move linearly. A claimed filtration system without such structure or mechanism to cause said “moving part 104m” to move, is not seen to be enabled. Applicants have not disclosed a filtration “moving part 104m” to move. One skilled in the art would not be able to practice the claimed invention without undue experimentation.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13 and 33 are rejected under 35 U.S.C. 102(A1/A2)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN101031346A.
Claims 1-13 and 33, as best understood (and mutatis mutandis with respect to “new” claim 33), are seen to be met by CN101031346A. The thorough analysis and rationale set forth in the China National Intellectual Property Administration for corresponding Chinese Patent Application No. 201980025362.7, dated November 2, 2021, is adopted, and incorporated herein by reference, as if set forth in full.


    PNG
    media_image5.png
    171
    753
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    489
    844
    media_image6.png
    Greyscale


Claim Interpretation
The claims in this application are not seen to invoke 35 USC 112(f). If Applicants intends to invoke 35 USC Section 112(f), it should be expressly stated in any response.
Examiner Cited Prior Art
	A number of references have been cited by the Examiner. Applicants are urged to carefully consider the cited references and what they teach before responding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776